Falconridge Oil Technologies Corp. 17-120 West Beaver Creek Rd. Richmond Hill, Ontario Canada L4B 1L2 October 8, 2014 VIA EDGAR United States Securities and Exchange Commission treet North East Mail Stop 20549-0407 Washington, DC 20549 Dear Sirs: Re: Falconridge Oil Technologies Corp. (the "Company") In connection with the Company's Amendment on Form S-1 Registration Statement (file no. 333-191018), the Company hereby requests acceleration of the effective date of the Registration Statement to 4:30 p.m. (EDT) Friday, October 10, 2014 or as soon thereafter as possible, in accordance with Rule 461(a) of Regulation C. We acknowledge that (i) should the Securities and Exchange Commission (the "Commission") or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing, (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing, and (iii) the Company may not assert staff comments or the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We trust you will find the foregoing to be in order.Please do not hesitate to contact the undersigned should you have any questions in this regard. Yours truly, FALCONRIDGE OIL TECHNOLOGIES CORP. /s/Mark Pellicane Per:Mark Pellicane President
